Wyly, J.
dissenting. The judgment which the plaintiffs injoin the ■ defendants from executing is a judgment which stands unrevoked, no attempt having been made to revise it in the manner provided in the •Code of Practice.
The plaintiffs, however, injoin its execution, because the judgment in Mississippi, upon which it is based, has been revised and reversed in ■that State.
I can not concede that a judgment rendered in this State (it matters not upon what evidence it is based) can be annulled by a proceeding in Mississippi to revise the judgment there. Nor can I sanction the practice of barring perpetually the execution of a final judgment in this State which has not been revoked nor sought to be revised in the manner provided by the Code of Practice.
That the judgment has been reversed in Mississippi might be a good defense to the suit here upon that judgment, but after judgment in this ■State no proceeding in Mississippi can destroy it. The court here ■which pronounced (he judgment, alone has jurisdiction to reverse it in
■ a proceeding to revise it according to the Code of Practice. It is well • settled that a judgment merges into itself the claim or instrument ■upon which the demand is based.
Therefore the claim or judgment from Mississippi became merged into the judgment in this State; and until it is annulled in a proceeding here it is a valid judgment, and can be enforced, notwithstanding the judgment in Mississippi has been pronounced invalid.
A judgment is property, and it can not be annulled or reversed except in a proceeding authorized by law. In this suit the plaintiffs have not demanded the nullity of the judgment. Perhaps the action is barred by prescription. The legal right of the defendants in virtue of ■their judgment, in my opinion, can not be destroyed by any judgment or decree whatever of the courts of Mississippi, and perpetually barring ■the execution of the judgment here is practically its destruction.
I therefore deem it my duty to dissent in this case.